Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 and 17-19 in the reply filed on July 29, 2022 is acknowledged.
Claims 12, 13, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Specification
The disclosure is objected to because of the following informalities: on page 35, paragraph 79, first line thereof, it appears that the figure number “6” should be “16” and the word “come” should be “some.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In base claim 1, on lines 3-4 and in base claim 5, on lines 3-4, “facing a cornea” or “facing a retina” appears to claim the device as implanted as if the cornea or the retina are part of the device.  In order to overcome this rejection, the Examiner changing this language to read “for facing a cornea” and “for facing a retina” respectively.  Claims 2-4 and 6-11 are rejected because they depend directly or indirectly from base claim 1 or base claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Haddock et al (US 2017/0189170; hereafter referred to as HK).  HK anticipates the claim language where:
The implant body as claimed is the device (250) of HK (see Figures 2A-2B and paragraphs 31-32);
The adjustable base accommodating lens assembly as claimed is the lens (262) and dynamic optic (264) of HK, and
The power supply as claimed is the power source (125) of HK (see Figure 1 and paragraph 31 of HK). 
Regarding claim 18, the Applicant is directed to see paragraphs 4 and 49 of HK.
Regarding claim 19, the Applicant is directed to see paragraphs 24, 28, and 30-32 of HK.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al (US 7,001,427; hereafter referred to as AI) in view of Saimy et al (US 5,653,751; hereafter referred to a SY).  AI meets the claim language where: 
mapping the language of claim 1, the intraocular implant body as claimed is the sealed capsule of AI (see Figures 3-4B and column 3, line 21 to column 4, lines 56); 
the digital camera as claimed is one of the internal imaging devices (112, 212) that has the functions of a camera but is not called as such; 
the auto-focus capability as claimed is described on column 4, line 65 to column 5, line 9 where the function of autofocusing is described even though the term “auto-focus” is not utilized; 
the photoelectric sensor as claimed is described on column 1, lines 47-57, column 4, lines 47-56, and column 5, line 65 to column 6, line 6 where the photovoltaic power source is equivalent to or the same as a photoelectric sensor by having the capability to convert incident light into electrical energy as claimed;
the light projector as claimed is described in the abstract, column 1, lines 19-25 column 1, line 64 to column 2, line 6, and column 3, lines 32-44 as the self-illuminated LCD display (108) that receives a digital input signal or power from it and projects the image towards the retina, and 
the power source as claimed is described on column 1, lines 46-58 of AI.  
AI fails to disclose that the projector is disposed on the posterior side of the intraocular implant body as claimed.  SY, from the same art of endeavor, teaches that it was known to put the projector or display panel (114) on the posterior side of the intraocular implant body (see Figure 3 and column 5, lines 30-57). Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to dispose the projector (108) of AI in the posterior section of the body so that batteries, as a back-up power source, can be fitted into the device on the anterior side of the device.

    PNG
    media_image1.png
    490
    708
    media_image1.png
    Greyscale

Regarding claim 2, the Applicant is directed to see Figure 1 and column 1, lines 21-62 of AI
Regarding claim 3, the external light as claimed is the ambient light or the self-illuminated LCD display as present in AI and as taught by SY.
Regarding claim 5, the controller as claimed is described on column 5, lines 31-53 of AI.
Claim(s) 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over AI and SY as applied to claims 1-3, 5, 7, and 11 above, and further in view of Toner et al (US 2013/0258275; hereafter referred to as Toner). AI meets the claim language as explained in the previous rejection but fails to disclose a scleral contact lens where the external light source is positioned between the scleral contact lens and the intraocular lens body.  Toner (see Figures 5-6 and paragraphs 7 and 41) teaches that it was known to the same art of endeavor to utilize light-emitting contact lenses for various functions including projecting images on the retina or transmitting data to/from the device.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a light-emitting source in the AI device in order to irradiate the photoelectric sensor of an intraocular device which in turn converts the incident light into electrical energy.
Regarding claims 8 and 9, AI as modified by SY fails to disclose utilizing the implant to monitor glucose or sugar levels within the eye.  Toner (see paragraphs 7 and 41) teaches that it was known to the same art of endeavor to do the same.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize a glucose or sugar monitor in the AI device as a way to better understand the overall health of the patient.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over AI and SY as applied to claims 1-3, 5, 7, and 11 above, and further in view of Legerton (US 2013/0278887).  AI as modified by SY meets the claim language but fails to disclose the use of devices to measure glucose/sugar levels and pressure levels within the eye as claimed.  Legerton (see paragraphs 7 and 8) teaches that it was known to the same art of endeavor to monitor blood sugar levels and intra-ocular pressure via a contact lens to sensing ocular conditions.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize sensors in the implant body of AI as a way to monitor the health of the patient as a way to regulate the same as taught by the prior art references cited by Legerton.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the Section 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pugh et al (US 2013/0194540; see the abstract and figures) and Haddock et al (US 2017/018918170; see the abstract) are cited as providing relevant teachings to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774